DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 3-4, 12 & 16-20 objected to because of the following informalities:  
Claim 1, page 12, line 7: “the casing” should read --the proximal casing--,
Claim 3, page 13, lines 23 & 24 (both occurrences): “radial handles” should read --a plurality of radial handles-- (or specify the number of handles), 
Claim 4, page 13, line 26: “radial handles” should read --a plurality of radial handles-- (or specify the number of handles), 
Claim 12, page 14, lines 29 & 30 (both occurrences): “the jaws” should read --the first and second jaws--,
Claim 16, page 15, line 20: “the casing” should read --the proximal casing--,
Claim 16, page 15, line 27: “closed. wherein” should read --closed, wherein--,
Claim 16, page 16, line 12, line 23, line 26, line 29 (all occurrences): “the jaws” should read --the first and second jaws--,
Claim 16, page 16, lines 15 & 20: “the device” should read --the closure device--,
Claim 17, page 17, line 2: “the device” should read --the closure device--,
Claim 18, page 17, line 9: “the jaws” should read --the first and second jaws--,
Claim 19, page 17, line 11 & line 14 (both occurrences): “radial handles” should read --a plurality of radial handles-- (or specify the number of handles),
Claim 19, page 17, line 10 & line 15 (both occurrences): “the jaws” should read --the first and second jaws--,
Claim 20, page 17, line 20: “radial handles” should read --a plurality of radial handles-- (or specify the number of handles),
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 & 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pedros et al. (U.S. Pat. No. 8206415), herein referred to as “Pedros”.
Regarding claim 1, Pedros teaches a device for closing a puncture in a blood vessel (surgical apparatus 10, Title: Arterial hole closure apparatus), comprising: 
a housing (main housing 12) with a distal shaft and a proximal casing oriented along a longitudinal axis (Col. 2, lines 23-24: a housing having proximal and distal ends, and defining a longitudinal axis; where the distal end is the distal shaft and the proximal end is the proximal casing), wherein the housing defines a longitudinal passage (central lumen 20) to receive a guidewire (Col. 4, lines 4-7: Housing 12 further includes central elongated shaft 18 … Central shaft 18 defines a central lumen 20 dimensioned to receive a guide wire); 
an inner housing (central shaft 18) in an internal chamber of the casing (see Figs. 2-4), wherein the inner housing is slidable along the longitudinal axis between a distal position and a proximal position (Col. 4, lines 4-6: Housing 12 further includes central elongated shaft 18 disposed within outer sleeve 14 and mounted for relative longitudinal movement therewithin), and wherein the inner housing is biased into the distal position (Col. 4, lines 54-55: The tissue approximating mechanism is normally biased to the closed position of FIG. 3; where Fig. 3 shows central shaft 18 being biased in a distal position);  
a forceps (jaw member 40) mounted at a distal end of the distal shaft (Col. 4, lines 36-37: Jaw members 40 are connected to outer sleeve 14 at location "P" (FIG. 4); see Fig. 4 where P is on the distal end of outer sleeve 14 (and outer sleeve is part of main housing 12)) comprising first and second jaws (see Fig. 2; Col. 2, line 34: first and second jaw members), wherein the first and second jaws are electrically conductive and are electrically insulated from each other (Col. 5, lines 46-51: the contacting surface 44 of each jaw member 40 functions as the RF electrode and is electrically connected through lead lines (not shown) to the RF power source. Preferably, the RF electrodes are each configured as bipolar electrodes to transmit RF energy therebetween; where a bipolar configuration would require the jaws to be both electrically conductive and electrically insulated from each other), wherein the first and second jaws are pivotable between an open position and a closed position for grasping the blood vessel around the puncture to be closed (Col. 2, lines 34-39: first and second jaw members are adapted for relative movement between an open position to facilitate positioning about the arterial tissue portions in the everted condition and a closed position to at least partially draw the arterial tissue portions together to an at least partial approximated condition);  
first and second electrical conductors (tissue contacting surfaces 44) having distal ends connected to the first and second jaws, respectively, and having proximal ends configured to receive a bipolar electrical current (Col. 5, lines 46-51: the contacting surface 44 of each jaw member 40 functions as the RF electrode and is electrically connected through lead lines (not shown) to the RF power source. Preferably, the RF electrodes are each configured as bipolar electrodes to transmit RF energy therebetween); 
a positioning wire (tissue everting members 66) retained by the distal shaft (Col. 5, lines 6-8: Tissue everting members 66 are accommodated within longitudinal slots 64 of drive tube 58 and extend distally with elongated shaft 16) and selectably extendable from a retracted position contained in the distal shaft to an extended position with a distal end protruding from the distal shaft beyond the forceps (Col. 5, lines 10-13: tissue everting member 66 is fixed to drive tube 58 by conventional means to thereby longitudinally move with the drive tube 58, but, is capable of sliding within slots 67 of elongated shaft 16; see Fig. 7B for the protruded position beyond the forceps), wherein the protruding distal end is comprised of a shape memory material that reconfigures from a substantially straight shape when stored in the retracted position into a lateral profile extending transverse to the longitudinal axis when in the extended position (Col. 5, lines 15-27: Tissue everting members 66 are fabricated from a shape memory material … In the normal unstressed condition of tissue everting members, the distal portions 70 assume the opposed hook or J-shaped configuration shown … In the non-deployed position, tissue everting members 66 are received within longitudinal slots 67 of elongated shaft 18 whereby the curved distal portion is straightened by the biasing affects of the elongated shaft 18); 
a positioning lever mounted (lever 54) to the inner housing (see Fig 6) and coupled to the positioning wire (Col. 4, lines 66-67: pivotal movement of lever 54 causes drive tube 58 to longitudinally translate; Col. 5, lines 10-12: Each tissue everting member 66 is fixed to drive tube 58 by conventional means to thereby longitudinally move with the drive tube 58), wherein the positioning lever is movable between a first position that places the positioning wire in the retracted position and a second position that places the positioning wire in the extended position (Col. 6, lines 3-6: lever 54 is pivoted from its initial position of FIG. 3 to its position of FIG. 5 to cause corresponding movement of drive tube 58 and tissue everting members 66 to advance within slots of elongated shaft 18), and wherein the positioning lever is biased to the first position (Col. 6, lines 3-6: lever 54 is pivoted from its initial position of FIG. 3 to its position of FIG. 5 to cause corresponding movement of drive tube 58; wherein in the absence of movement/external forces, the lever is static and therefore biased); and 
a forceps lever (actuator 22 or flange 16, both are capable of moving the jaw members; where the actuator/flange function the same as a lever and are therefore seen as a lever) mounted to the inner housing (Col. 4, lines 27-28: actuator 22 is longitudinally fixed with respect to elongated shaft 18) and coupled to the first and second jaws (Col. 2, lines 61-62: An actuator is operatively connected to the first and second jaw members), wherein the forceps lever is movable between a first position that places the jaws in the closed position (Col. 6, lines 25-26: jaw members 40 are closed by either releasing actuator 22 or flange 16, or a combination of each movement) and a second position that places the jaws in the open position (Col. 6, lines 18-24: pushes on flange 16 to cause drive sleeve 14 and jaw members 40 to distally move. During such movement, camming surfaces 50 of elongated shaft 18 engage camming surfaces 48 of jaw members 40 to cause the jaw members 40 to pivot outwardly to the open position depicted in FIGS. 5 and 7B; where both the actuator and flange both together and separately, are able to move the jaw members); and wherein the forceps lever is biased to the first position (Col. 4, lines 54-55: The tissue approximating mechanism is normally biased to the closed position of FIG. 3; where Fig. 3 shows the jaws as being biased in a closed position);
wherein the inner housing is movable from the distal position to the proximal position to cause the positioning wire to retract into the distal shaft and the jaws to pivot to the closed position grasping the blood vessel across the puncture (see Figs. 7A-7D for the movement) so that the puncture can be closed by activating the bipolar electrical current (Col. 6, lines 29-32: With the everted wall portions "a" in their proper everted positions clamped by jaw members 40, the RF energy source is energized to cause current to be emitted through the arterial tissue captured by the jaw members 40; Col. 5, lines 49-51: Preferably, the RF electrodes are each configured as bipolar electrodes to transmit RF energy therebetween).  
Regarding claim 2, Pedros teaches wherein the device is positionable along the guidewire to approach the puncture (Col. 5, lines 61-63: Surgical apparatus 10 is then advanced along a guide wire which had been previously introduced in connection with the angioplasty procedure to access the surgical site); 
wherein the positioning lever is movable from the first position to the second position to extend the positioning wire into the lateral profile inside the blood vessel (Col. 6, lines 3-9: lever 54 is pivoted from its initial position of FIG. 3 to its position of FIG. 5 to cause corresponding movement of drive tube 58 and tissue everting members 66 to advance within slots of elongated shaft 18. Upon deployment from elongated shaft 18, distal portions 70 of tissue everting members 66 assume their normal unstressed condition, i.e., the J-shaped configuration shown in FIG. 7A), wherein the distal end of the positioning wire centers the puncture with respect to the forceps when the device is partially withdrawn along the guidewire (see Figs. 7A-7B; Col. 6, lines 14-16: It is noted that at this point the surgeon may slightly "pull-back" the apparatus to exaggerate the everted condition of the arterial portions "a" if desired; where this step would include partially withdrawing the device along the guidewire), wherein the inner housing has a first locking feature to capture the positioning lever in the second position (Col. 6, lines 3-8: lever 54 is pivoted from its initial position of FIG. 3 to its position of FIG. 5 to cause corresponding movement of drive tube 58 and tissue everting members 66 to advance within slots of elongated shaft 18. Upon deployment from elongated shaft 18, distal portions 70 of tissue everting members 66 assume their normal unstressed condition; where the tissue everting members being originally constrained (and stressed) and then deployed (unstressed), the deployed/unstressed state is seen as a locking feature since the stressed state is a motion that would require overcoming the force required to set the tissue everting members back to their stressed state); and
 wherein the forceps lever (actuator 22 or flange 16) is movable from the first position to the second position to pivot the jaws into the open position spanning the puncture (Col. 6, lines 18-19: pushes on flange 16 to cause drive sleeve 14 and jaw members 40 to distally move; see Figs. 7A-7C), and wherein the inner housing has a second locking feature to capture the forceps lever in the second position (Col. 4, lines 21-28: Tubular portion 28 of actuator 22 possesses a pair of resilient legs 32 (FIG. 2) extending in a general longitudinal direction. Resilient legs 32 have radially outwardly extending resilient tabs 34 adjacent their distal ends which are received within corresponding slots 36 of elongated shaft 18 in a snap fit manner to connect the two components. With this arrangement, actuator 22 is longitudinally fixed with respect to elongated shaft 18; where the tabs in a snap fit manner are a locking feature to capture positions of the actuator). 
Regarding claim 3, Pedros teaches wherein the jaws are pivotable in a pivot plane (Col. 4, lines 39-41: Jaw members 40 are adapted to move or pivot from the closed or approximated position depicted in FIG. 3 to the open position depicted in FIG. 5), and wherein the inner housing includes radial handles that extend through longitudinal guide slots in the proximal casing so that the radial handles can be oriented to align the pivot plane to an axial direction of the blood vessel (Col. 4, lines 27-31: actuator 22 is longitudinally fixed with respect to elongated shaft 18. Tabs 34 of actuator legs 32 are also accommodated within longitudinal slots 38 of outer sleeve 14 to operatively connect these components; wherein if the actuator is integral with the elongate shaft 18, it is also the radial handle and see Fig. 1 where the tabs of the actuator/radial handle extend through the main housing 12 which includes the proximal casing).  
Regarding claim 4, Pedros teaches wherein the radial handles (actuator 22) extend in parallel with the pivot plane (see Fig. 1).  
Regarding claim 5, Pedros teaches wherein the lateral profile of the extended positioning wire has a maximum length perpendicular to the pivot plane and a minimum length parallel to the pivot plane (Col. 6, lines 6-9: Upon deployment from elongated shaft 18, distal portions 70 of tissue everting members 66 assume their normal unstressed condition, i.e., the J-shaped configuration shown in FIG. 7A; lines 14-16: It is noted that at this point the surgeon may slightly "pull-back" the apparatus to exaggerate the everted condition of the arterial portions "a" if desired; wherein in these movements and possible movements, the tissue everting members have a maximum length perpendicular to the pivot plane and a minimum length parallel to the pivot plane).  
Regarding claim 6, Pedros teaches wherein the jaws are pivotable in a pivot plane (Col. 4, lines 39-41: Jaw members 40 are adapted to move or pivot from the closed or approximated position depicted in FIG. 3 to the open position depicted in FIG. 5), and wherein the lateral profile of the extended positioning wire has a maximum length perpendicular to the pivot plane and a minimum length parallel to the pivot plane (Col. 6, lines 6-9: Upon deployment from elongated shaft 18, distal portions 70 of tissue everting members 66 assume their normal unstressed condition, i.e., the J-shaped configuration shown in FIG. 7A; lines 14-16: It is noted that at this point the surgeon may slightly "pull-back" the apparatus to exaggerate the everted condition of the arterial portions "a" if desired; wherein in these movements and possible movements, the tissue everting members have a maximum length perpendicular to the pivot plane and a minimum length parallel to the pivot plane).  
Regarding claim 7, Pedros teaches wherein the positioning wire is comprised of at least two wire members movable in tandem (Col. 2, lines 56-58: tissue everting members define general hook-shaped configurations in diametrical opposed relation and extending in radial opposite directions; Col. 5, lines 4-5: the tissue everter mechanism further includes a pair of arterial tissue everting members 66; lines 10-13: Each tissue everting member 66 is fixed to drive tube 58 by conventional means to thereby longitudinally move with the drive tube 58, but, is capable of sliding within slots 67 of elongated shaft 16), and wherein the wire members include a first member and a second member (distal portions 70) that deploy in radially opposite directions to establish the maximum length (Col. 5, lines 19-22: the distal portions 70 engage the interior arterial portions to surrounding the vessel opening to evert the tissue portions to a desired orientation; see Figs. 7A-7D).  
Regarding claim 8, Pedros teaches an inner tube (drive tube 58) mounted in the distal shaft (see Figs. 3 & 4) with a lumen receiving the guidewire and the positioning wire (Col. 5, lines 1-2: Drive tube 58 includes central opening 62 which receives guide wire "w" and outer longitudinal slots 64; see Fig. 2 where central opening 62 and longitudinal slots 64 make up the lumen), wherein the guidewire and positioning wire are independently slidable through the lumen (Col. 5, lines 66-67 & Col. 6, lines 1-6: Apparatus 10 is advanced along the guide wire until the distal hub portion is received within the opening of the arterial wall and at least partially disposed within the vessel lumen. Thereafter, lever 54 is pivoted from its initial position of FIG. 3 to its position of FIG. 5 to cause corresponding movement of drive tube 58 and tissue everting members 66 to advance within slots of elongated shaft 18; wherein in the described steps, the guidewire and tissue everting wires have been independently moved).  
Regarding claim 9, Pedros teaches wherein the jaws include a groove for receiving the inner tube when the jaws are in the closed position (Col. 4, lines 48-51: Jaw members 40 further define first and second interior camming surfaces 48. Camming surfaces 48 engage corresponding camming surfaces 50 of elongated shaft 18; also see Fig. 3 where elongated shaft 18 is disposed within jaw members 40 and see Fig. 2 where inner tube/drive tube 58 is disposed within elongated shaft 18).
Regarding claim 10, Pedros teaches wherein the inner housing includes first and second tubular chambers for slidably receiving the positioning lever and the forceps lever, respectively (see Figs. 3 & 4: for the chamber for the positioning lever, it is the space where lever 54 and pin 60 occupy within elongate shaft 18 and for the forceps lever, it is space occupied by spring 52; numbers are arbitrary).  
Regarding claim 16, Pedros teaches a method of using a closure device (arterial closure apparatus 10, Col. 5, line 55: Operation of the Apparatus), wherein the closure device includes a housing (main housing 12), an inner housing (elongate shaft 18), a forceps (jaw members 40), first and second electrical conductors (tissue contacting surfaces 44), a positioning wire (tissue everting members 66), a positioning lever (lever 54), and a forceps lever (actuator 22/flange 16), wherein the housing has a distal shaft and a proximal casing oriented along a longitudinal axis (Col. 2, lines 23-24: a housing having proximal and distal ends, and defining a longitudinal axis; where the distal end is the distal shaft and the proximal end is the proximal casing), wherein the housing defines a longitudinal passage to receive a guidewire (Col. 4, lines 4-7: Housing 12 further includes central elongated shaft 18 … Central shaft 18 defines a central lumen 20 dimensioned to receive a guide wire), wherein the inner housing is disposed in an internal chamber of the casing (Col. 4, lines 4-5: Housing 12 further includes central elongated shaft 18; see Figs. 2-4), wherein the inner housing is slidable along the longitudinal axis between a distal position and a proximal position (Col. 4, lines 4-6: Housing 12 further includes central elongated shaft 18 disposed within outer sleeve 14 and mounted for relative longitudinal movement therewithin), wherein the inner housing is biased into the distal position (Col. 4, lines 54-55: The tissue approximating mechanism is normally biased to the closed position of FIG. 3; where Fig. 3 shows central shaft 18 being biased in a distal position), wherein the forceps is mounted at a distal end of the distal shaft (Col. 4, lines 36-37: Jaw members 40 are connected to outer sleeve 14 at location "P" (FIG. 4); see Fig. 4 where P is on the distal end of outer sleeve 14 (and outer sleeve is part of main housing 12)) and comprises first and second jaws (see Fig. 2; Col. 2, line 34: first and second jaw members), wherein the first and second jaws are electrically conductive and are electrically insulated from each other (Col. 5, lines 46-51: the contacting surface 44 of each jaw member 40 functions as the RF electrode and is electrically connected through lead lines (not shown) to the RF power source. Preferably, the RF electrodes are each configured as bipolar electrodes to transmit RF energy therebetween; where a bipolar configuration would require the jaws to be both electrically conductive and electrically insulated from each other), wherein the first and second jaws are pivotable between an open position and a closed position for grasping a blood vessel around a puncture to be closed (Col. 2, lines 34-39: first and second jaw members are adapted for relative movement between an open position to facilitate positioning about the arterial tissue portions in the everted condition and a closed position to at least partially draw the arterial tissue portions together to an at least partial approximated condition), wherein the first and second electrical conductors have distal ends connected to the first and second jaws, respectively, and have proximal ends configured to receive a bipolar electrical current (Col. 5, lines 46-51: the contacting surface 44 of each jaw member 40 functions as the RF electrode and is electrically connected through lead lines (not shown) to the RF power source. Preferably, the RF electrodes are each configured as bipolar electrodes to transmit RF energy therebetween), wherein the positioning wire is retained by the distal shaft (Col. 5, lines 6-8: Tissue everting members 66 are accommodated within longitudinal slots 64 of drive tube 58 and extend distally with elongated shaft 16) and is selectably extendable from a retracted position contained in the distal shaft to an extended position with a distal end protruding from the distal shaft beyond the forceps (Col. 5, lines 10-13: tissue everting member 66 is fixed to drive tube 58 by conventional means to thereby longitudinally move with the drive tube 58, but, is capable of sliding within slots 67 of elongated shaft 16; see Fig. 7B for the protruded position beyond the forceps), wherein the protruding distal end is comprised of a shape memory material that reconfigures from a substantially straight shape when stored in the retracted position into a lateral profile extending transverse to the longitudinal axis when in the extended position (Col. 5, lines 15-27: Tissue everting members 66 are fabricated from a shape memory material … In the normal unstressed condition of tissue everting members, the distal portions 70 assume the opposed hook or J-shaped configuration shown … In the non-deployed position, tissue everting members 66 are received within longitudinal slots 67 of elongated shaft 18 whereby the curved distal portion is straightened by the biasing affects of the elongated shaft 18), wherein the positioning lever is mounted to the inner housing (see Fig 6) and is coupled to the positioning wire (Col. 4, lines 66-67: pivotal movement of lever 54 causes drive tube 58 to longitudinally translate; Col. 5, lines 10-12: Each tissue everting member 66 is fixed to drive tube 58 by conventional means to thereby longitudinally move with the drive tube 58), wherein the positioning lever is movable between a first position that places the positioning wire in the retracted position and a second position that places the positioning wire in the extended position (Col. 6, lines 3-6: lever 54 is pivoted from its initial position of FIG. 3 to its position of FIG. 5 to cause corresponding movement of drive tube 58 and tissue everting members 66 to advance within slots of elongated shaft 18), wherein the positioning lever is biased to the first position (Col. 4, lines 54-55: The tissue approximating mechanism is normally biased to the closed position of FIG. 3; Col. 6, lines 3-6: lever 54 is pivoted from its initial position of FIG. 3 to its position of FIG. 5 to cause corresponding movement of drive tube 58; wherein in the absence of movement/external forces, the lever is static and therefore biased), wherein the forceps lever (actuator 22 or flange 16, both are capable of moving the jaw members) is mounted to the inner housing (Col. 4, lines 27-28: actuator 22 is longitudinally fixed with respect to elongated shaft 18) and is coupled to the first and second jaws (Col. 2, lines 61-62: An actuator is operatively connected to the first and second jaw members), wherein the forceps lever is movable between a first position that places the jaws in the closed position (Col. 6, lines 25-26: jaw members 40 are closed by either releasing actuator 22 or flange 16, or a combination of each movement) and a second position that places the jaws in the open position (Col. 6, lines 18-24: pushes on flange 16 to cause drive sleeve 14 and jaw members 40 to distally move. During such movement, camming surfaces 50 of elongated shaft 18 engage camming surfaces 48 of jaw members 40 to cause the jaw members 40 to pivot outwardly to the open position depicted in FIGS. 5 and 7B; where both the actuator and flange both together and separately, are able to move the jaw members), and wherein the forceps lever is biased to the first position (Col. 4, lines 54-55: The tissue approximating mechanism is normally biased to the closed position of FIG. 3), the method comprising the steps of:  
A) advancing the device along the guidewire to approach the puncture (Col. 5, lines 61-63: Surgical apparatus 10 is then advanced along a guide wire which had been previously introduced in connection with the angioplasty procedure to access the surgical site); 
B) advancing the positioning lever from the first position and locking the positioning lever in the second position to place the distal end of the positioning wire inside the blood vessel with the distal end of the positioning wire extended to the lateral profile (Col. 6, lines 2-9: Thereafter, lever 54 is pivoted from its initial position of FIG. 3 to its position of FIG. 5 to cause corresponding movement of drive tube 58 and tissue everting members 66 to advance within slots of elongated shaft 18. Upon deployment from elongated shaft 18, distal portions 70 of tissue everting members 66 assume their normal unstressed condition, i.e., the J-shaped configuration shown in FIG. 7A; where the tissue everting members being originally constrained (and stressed) and then deployed (unstressed), the deployed/unstressed state is seen as a locking feature since the stressed state is a motion that would require overcoming the force required to set the tissue everting members back to their stressed state);  
C) partially withdrawing the device along the guidewire so that the distal end of the positioning wire centers the puncture with respect to the forceps (Col. 6, lines 14-16: It is noted that at this point the surgeon may slightly "pull-back" the apparatus to exaggerate the everted condition of the arterial portions "a" if desired; while the guidewire is not mentioned here, it is still present (see Col. 6, lines 47-48) such that the “pull-back” step would occur over the guidewire); 
D) advancing the forceps lever from the first position and locking the forceps lever in the second position to pivot the jaws into the open position spanning the puncture (Col. 6, lines 16-2: the surgeon thereafter pushes on flange 16 to cause drive sleeve 14 and jaw members 40 to distally move. During such movement, camming surfaces 50 of elongated shaft 18 engage camming surfaces 48 of jaw members 40 to cause the jaw members 40 to pivot outwardly to the open position depicted in FIGS. 5 and 7B. In the open position, the jaw members 40 are positioned about the everted wall portions "a" as depicted in FIG. 7C. Thereafter, jaw members 40 are closed by either releasing actuator 22 or flange 16, or a combination of each movement; wherein having to move/release a structure to cause the jaw members to close is seen as the forceps being locked when in the open position);  
E) withdrawing the inner housing from the distal position to the proximal position to cause the positioning wire to retract into the distal shaft and the jaws to pivot to the closed position grasping the blood vessel across the puncture (Col. 6, lines 25-28: Thereafter, jaw members 40 are closed by either releasing actuator 22 or flange 16, or a combination of each movement, to cause the jaw members 40 to close or clamp tightly down on the everted wall portions as shown in FIG. 7D; see Figs. 7B-7D to see the retraction of the inner housing and simultaneous retraction of the positioning wires and closure of the jaw members); and 
F) activating the bipolar electrical current to thermally heat the blood vessel grasped between the jaws (Col. 6, lines 29-34: With the everted wall portions "a" in their proper everted positions clamped by jaw members 40, the RF energy source is energized to cause current to be emitted through the arterial tissue captured by the jaw members 40. Preferably, the energy is for a sufficient period of time and at an appropriate level to thermally treat and fuse the tissue portions to each other; Col. 5, liens 49-51: Preferably, the RF electrodes are each configured as bipolar electrodes to transmit RF energy therebetween).
Regarding claim 17, Pedros teaches the step of withdrawing the guidewire from the device between step E and step F (Col. 6, lines 47-48: Upon completion, the apparatus may then be removed from the surgical site along the guide wire; while this step is not explicitly stated as occurring between steps E & F, Fig. 7D shows the sealing occurring without the guidewire such that the guidewire was removed to facilitate the tissue seal).  
Regarding claim 18, Pedros teaches the steps of:  
G) unlocking and withdrawing the positioning lever to the first position (the motion shown in Figs. 7B to 7C would require the lever to be unlocked and withdrawn back to the first position (Col. 4, lines 66-67: pivotal movement of lever 54 causes drive tube 58 to longitudinally translate)); and 
H) advancing the inner housing from the proximal position to the distal position to cause the jaws to pivot to the open position (Col. 6, lines 47-48: Upon completion, the apparatus may then be removed from the surgical site along the guide wire; Col. 6, lines 18-23: pushes on flange 16 to cause drive sleeve 14 and jaw members 40 to distally move. During such movement, camming surfaces 50 of elongated shaft 18 engage camming surfaces 48 of jaw members 40 to cause the jaw members 40 to pivot outwardly to the open position depicted in FIGS. 5 and 7B; Fig. 7D shows the tissue sealing step but the tissue would then have to be released from the forceps for the completion step of removing the apparatus, which would include advancing the inner housing (elongate shaft 18) from the proximal position to the distal position to open the jaws to release the sealed tissue). 
   
Regarding claim 19, Pedros teaches wherein the jaws are pivotable in a pivot plane (Col. 4, lines 39-41: Jaw members 40 are adapted to move or pivot from the closed or approximated position depicted in FIG. 3 to the open position depicted in FIG. 5), wherein the inner housing includes radial handles that extend through longitudinal guide slots in the proximal casing with a predetermined orientation with respect to the pivot plane (Col. 4, lines 27-31: actuator 22 is longitudinally fixed with respect to elongated shaft 18. Tabs 34 of actuator legs 32 are also accommodated within longitudinal slots 38 of outer sleeve 14 to operatively connect these components; wherein if the actuator is integral with the elongate shaft 18, it is also the radial handle and see Fig. 1 where the tabs of the actuator/radial handle extend through the main housing 12), wherein the method further comprises the step of: 
prior to step E, positioning the radial handles at a predetermined orientation with respect to an axial direction of the blood vessel so that the pivot plane of the jaws is aligning with the axial direction of the blood vessel (Col. 6, lines 23-25: In the open position, the jaw members 40 are positioned about the everted wall portions "a" as depicted in FIG. 7C; wherein the additional step of alignment with the handles is not explicitly described, both this step and Figs. 7A-7D show alignment of the apparatus/jaws with respect to the blood vessel; Additionally, actuator comprises finger grips 30 that are in plane with the forceps (see Fig. 5) such that they would facilitate positioning with the axial direction of the blood vessel due to their existence in the same plane with each other).  
Regarding claim 20, Pedros teaches wherein the lateral profile of the extended positioning wire has a maximum length perpendicular to the pivot plane and a minimum length parallel to the pivot plane (Col. 6, lines 6-9: Upon deployment from elongated shaft 18, distal portions 70 of tissue everting members 66 assume their normal unstressed condition, i.e., the J-shaped configuration shown in FIG. 7A; lines 14-16: It is noted that at this point the surgeon may slightly "pull-back" the apparatus to exaggerate the everted condition of the arterial portions "a" if desired; wherein in these movements and possible movements, the tissue everting members have a maximum length perpendicular to the pivot plane and a minimum length parallel to the pivot plane), and wherein the positioning of the radial handles at the predetermined orientation orients the maximum length of the lateral profile perpendicularly with respect to the axial direction of the blood vessel (see Figs. 5 & 7A-7D; Col. 5, lines 19-22: the distal portions 70 engage the interior arterial portions to surrounding the vessel opening to evert the tissue portions to a desired orientation; wherein if the tissue everting members, the forceps, and the actuator are all in plane with each other, the orientation depicted in Figs. 7A-7D would include the positioning the tissue everting members via the actuator).
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pedros as applied to claim 1 above, and further in view of Sater et al. (U.S. Pub. No. 2010/0179588), herein referred to as “Sater”.
Regarding claim 11, Pedros discloses a first bias spring disposed in the first tubular chamber for biasing the forceps lever to the first position (Col. 4, lines 54-55: The tissue approximating mechanism is normally biased to the closed position of FIG. 3 by coil spring 52) but fails to disclose a second bias spring disposed in the second tubular chamber for biasing the positioning lever in the first position.
However, Sater discloses a device for closing a puncture in a blood vessel (title: vascular puncture closure system), comprising a second bias spring (spring 132) disposed in the second tubular chamber (distally extending portion 86) for biasing the positioning lever in the first position ([0060]: the spring 132 to drive the carriage rearwardly, carrying with it the wire block 92 and retention wires. With the retention wires drawn into their respective side tubes 33, 35, the device is no longer anchored to the vessel and may be removed). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the biasing mechanism of Pedros to the spring biasing mechanism of Sater for the purpose of biasing the retention wires to be retracted into the device such that the anchored device can then be removed (Sater: [0060]). Pedros’ lever 54 resides in a tubular chamber (a second tubular chamber) which could accommodate a spring distal to pivot pin 60 in Fig. 4 to bias the level in the first position, such that the modification would be modifying the biasing mechanism to include a spring in that second tubular chamber.
Regarding claim 12, Pedros discloses wherein the forceps lever comprises a pin extending longitudinally to be received in respective slanted slots in the jaws (Col. 4, lines 36-38: Jaw members 40 are connected to outer sleeve 14 at location "P" (FIG. 4) through a pivot pin arrangement (not shown)), whereby the jaws pivot in response to a longitudinal position of the forceps lever (Col. 6, lines 18-22: pushes on flange 16 to cause drive sleeve 14 and jaw members 40 to distally move. During such movement, camming surfaces 50 of elongated shaft 18 engage camming surfaces 48 of jaw members 40 to cause the jaw members 40 to pivot outwardly to the open position). 
Regarding claim 14, Pedros discloses wherein the positioning wire is affixed to the positioning lever (Col. 5, lines 10-11: Each tissue everting member 66 is fixed to drive tube 58; Col. 4, lines 63-66: manually operative lever 54 pivotally mounted to actuator 22 about pivot pin 56 and drive tube 58 which is operatively connected to operative lever 54 through pin 60).  
 
Claims 13 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pedros in view of Sater as applied to claims 12 & 14 above, and further in view of Fiksen et al. (U.S. Pub. No. 2019/0307473), herein referred to as “Fiksen”.
Regarding claim 13, Pedros discloses wherein the forceps lever (actuator 22) comprises a radial handle (tab 34) that projects through a guide slot (slots 36) in the inner housing (Col. 4, lines 24-27: tabs 34 adjacent their distal ends which are received within corresponding slots 36 of elongated shaft 18 in a snap fit manner to connect the two components), but Pedros in view of Sater fail to disclose wherein the guide slot has a longitudinal section to allow longitudinal movement of the forceps lever and a circumferential section forming the second locking feature.  
However, Fiksen discloses wherein the guide slot (blade support slot 50) has a longitudinal section (guide track portion 58) to allow longitudinal movement of the forceps lever ([0041]: Guide track portion 58 of blade support slot 50 extends in longitudinal direction 46) and a circumferential section (engagement shoulder 60) forming the second locking feature ([0032]: Locking portion 56 defines engagement shoulder 60). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the guide slot of Pedros in view of Sater to the guide slot of Fiksen for the purpose of preventing deployment of the rod when the pin is located in the locking portion of the third slot and to permit deployment of the rod when the pin is located in the guide track portion of the third slot (Fiksen: [0005]). It is also noted that this locking mechanism is a common mechanical feature used to prevent movement of mechanical parts so while the disclosed apparatus of Fiksen may utilize different parts (rod/pin/etc.), the underlying mechanism is applicable to a wide range of structural parts and it is a simple substitution with the predictable results of a locking feature with a selective range of motion that prevents any movement when the locking feature is engaged (e.g. a pin within one of the slots). 
Regarding claim 15, Pedros discloses wherein the positioning lever (lever 54) comprises a radial handle (wherein lever 54 is both a lever and a radial handle) that projects through a guide slot in the inner housing (see Fig. 4 where lever/radial handle 54 comprises pin 60 within elongate shaft 18 such that the level is both internal and external to elongate shaft 18 and projects through a slot in elongate shaft 18 (not labeled)), but Pedros in view of Sater fail to disclose wherein the guide slot has a longitudinal section to allow longitudinal movement of the positioning lever and a circumferential section forming the first locking feature.  
However, Fiksen discloses wherein the guide slot (blade support 50) has a longitudinal section (guide track portion 58) to allow longitudinal movement of the positioning lever ([0041]: Guide track portion 58 of blade support slot 50 extends in longitudinal direction 46) and a circumferential section (engagement shoulder 60) forming the first locking feature ([0032]: Locking portion 56 defines engagement shoulder 60). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the guide slot of Pedros in view of Sater to the guide slot of Fiksen for the purpose of preventing deployment of the rod when the pin is located in the locking portion of the third slot and to permit deployment of the rod when the pin is located in the guide track portion of the third slot (Fiksen: [0005]). It is also noted that this locking mechanism is a common mechanical feature used to prevent movement of mechanical parts so while the disclosed apparatus of Fiksen may utilize different parts (rod/pin/etc.), the underlying mechanism is applicable to a wide range of structural parts and it is a simple substitution with predictable results.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abigail M Ziegler whose telephone number is (571) 272-1991. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL M ZIEGLER/Examiner, Art Unit 3794   


/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794